Citation Nr: 0610845	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a sympathetic nervous system disorder.

2.  Entitlement to an increased rating for pes planus with 
hallux abductus and arthritis of the talonavicular joints of 
the left foot and ankle, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for pes planus with 
hallux abductus and arthritis of the talonavicular joints of 
the right foot, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, denying each of the claims for benefits set 
forth on the title page of this document.  The veteran 
previously had requested that he be afforded a Board hearing, 
sitting at the RO, but because he has remained incarcerated 
for some time, no hearing could be provided.  He was duly 
advised of this fact by written correspondence, dated in 
March 2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since entry of the most recent statement of the case or 
supplemental statement of the case, depending on the issue 
involved, additional evidence has been received into the 
record that has not previously been reviewed by the RO and 
that is unaccompanied by a waiver of initial RO review.  
Moreover, the Board in subsequently attempting to obtain such 
a waiver was instructed by the veteran in a written response 
received in January 2006 that he desired that his appeal be 
remanded so that the RO could review the newly submitted 
evidence.  Remand is thus found to be in order.  

In addition, the record reflects that the RO in October 2001 
requested the VA Medical Center in Denver, Colorado, to 
schedule the veteran for a VA foot examination.  The date on 
which such examination was to occur is unclear, although 
evidence on file indicates that the VA's Medical 
Administration Service cancelled such request in January 2002 
because the veteran failed to report.  The VAMC's letter 
advising the veteran of the date, time, and location of such 
examination is not currently contained within the veteran's 
claims folder.  In view of the foregoing, and given the fact 
that the veteran is incarcerated at a Colorado facility, it 
is found that he must be afforded another opportunity to 
undergo VA medical evaluations at the incarceration site with 
respect to the matters now at issue.  Remand is required in 
order to effectuate this request.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his claims for increased ratings for left 
and right foot and/or ankle disorders; 
for service connection for peripheral 
neuropathy, claimed as a sympathetic 
nervous system disorder; and for a total 
disability rating for compensation based 
on individual unemployability (TDIU), as 
well as notice to him of the five 
elements of a service connection claim 
set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  Thereafter, the veteran must be 
afforded VA orthopedic and neurology 
examinations at the site of his 
incarceration for evaluation of the 
nature and etiology of his claimed 
peripheral neuropathy or disorder of the 
sympathetic nervous system, as well as 
the nature and severity of his service-
connected foot and/or ankle disorders and 
their impact upon his employability.  An 
exact duplicate of the notice provided to 
the veteran of the scheduled date, time, 
and location of such examinations must be 
obtained and made a part of the claims 
folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the each examiner for use in 
the study of this case.  Such 
examinations are to include detailed 
reviews of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations and 
any and all indicated diagnostic testing, 
including X-rays, deemed necessary by 
either examiner.  All pertinent diagnoses 
must be set forth.  

The orthopedic examiner is asked to 
respond to the following, providing a 
professional opinion and supporting 
rationale where appropriate:

(a)  Provide range of motion 
values for each foot and ankle.  

(b)  Are there objective signs 
of pain, painful motion, 
weakness, fatigability, and/or 
incoordination of either foot 
or of the left ankle which are 
part and parcel of either 
disability herein at issue?  
The degree of any resulting 
impairment due to these signs 
must be quantified in terms of 
the resulting functional loss.  
If possible, the additional 
degree to which range of the 
left foot and ankle and the 
right foot is adversely 
affected must be set forth.  
The examiner should also 
address whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(c)  Is it at least as likely 
as not that either disability, 
alone, results in a marked 
interference with the veteran's 
employment?  

(d)  Is it at least as likely 
as not that the veteran's 
service-connected disabilities, 
currently constituted by a left 
foot and ankle disorder and a 
right foot disorder, alone, 
render him unemployable?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

The neurological examiner is asked to 
provide a professional opinion and 
supporting rationale as to the following:  

If peripheral neuropathy or 
other disorder of the 
sympathetic nervous system is 
objectively identified, is it 
at least as likely as not that 
any such disorder had its onset 
during the veteran's period of 
active duty from September 1979 
to May 1980 or is secondary to 
or aggravated by his service-
connected foot and/or ankle 
disorders?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

3.  Lastly, the veteran's claims for 
increased ratings for a left foot and 
ankle disorder and for a right foot 
disorder, for service connection for 
peripheral neuropathy or disorder of the 
sympathetic nervous system, and for a 
TDIU must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



